Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15, 2, 4-14, and 37-38, drawn to a device, classified in A61M 39/105.
II. Claim 16-34, drawn to a device, classified in A61M 1/3659.
III. Claim 35, drawn to method of assembly, classified in A61M 2207/00.
IV. Claim 36, drawn to a method of cannulation, classified in A61M 25/09041.

The inventions are independent or distinct, each from the other because:
Inventions I/II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the cannulation coupler can be used in many other cases that do not involve implantation into the heart.
Inventions I, II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the cannulation coupler can be assembled with a different process such as reordering the steps claimed.
Inventions I and II are directed to related a cannulation coupler. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed would have distinctly different purposes as the invention in group 1 uses a retaining feature and the invention in group 2 involves an obturator cap.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search burden on the examiner. 
During a telephone conversation with Michael Coyne on 9/15/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 15, 2, 4-14, and 37-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 15, 2, 4-14, and 37-38 are pending and currently under consideration for patentability.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 2, 4, 5, 7, 10-14, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (EP0000831) in view of Puhasmagi (US9233230).
Regarding Claim 15, Sorenson teaches an adjustable cannulation assembly (cannula assembly, 10) (figure 1), comprising: a cannulation coupler (hub, 12), comprising: a primary branch (leading end, 16); a side inflow branch (branch, 32)(figure 1 and 2) in communication with the primary branch (leading branch, 16); and an outflow branch (trailing end, 22) (figure 1 and 2) in communication with the primary branch (16) and in communication with the side inflow branch (32)(figure 1-3); an outer cannula (exterior cannula, 14) coupled to the primary branch (16)(figure 1); and an inner cannula  (interior cannula, 38) (figures 1 and 2) coupled to the side inflow branch (branch, 32) (figure 3 and 4), wherein a first portion of the inner cannula (38) passes through the primary branch (16) (figure 3 and 4), and wherein a second portion of the inner cannula (38) is disposed within an interior portion of the outer cannula (14) 
However, Sorenson fails to disclose that the primary branch comprises a retaining feature. 
Puhasmagi is in the field of devices for conveying fluid media into or out of the body of a patient in a subcutaneous, intravascular or intramuscular way (col. 1, Ins. 5-7), and teaches a primary branch (inlet conduit 43, Figures 4A and 5; see also col. 8, Ins. 5-14) of a cannulation coupler (hub 4, Fig. 3) that includes a retaining feature (roughened portion 44, Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the primary branch of Sorenson to further include a retaining feature, as taught by Puhasmagi, the motivation being that such a configuration provides a designated grip area for the user when using the cannula assembly (Puhasmagi, col. 14, Ins. 45-47; see also col. 6, Ins. 44-49).

Regarding Claim 2, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson fails to teach wherein the retaining feature is disposed on an outer circumference of the primary branch. Puhasmagi teaches wherein the retaining feature is disposed on an outer circumference of the primary branch. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the primary branch of Sorenson to further include a retaining feature on the outer circumference as taught by Puhasmagi, the motivation being that such a configuration provides a designated grip area for the user when using the cannula assembly (Puhasmagi, col. 14, Ins. 45-47; see also col. 6, Ins. 44-49).

Regarding Claim 4, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson further teaches wherein the side inflow branch (32) is partially cylindrical (figure 1).

Regarding Claim 5, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 4. Sorenson further teaches wherein the side inflow branch (32) extends in a proximal direction away from the primary branch (16) (figure 1 and 2).

Regarding Claim 7, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson further teaches wherein the side inflow branch (32) further comprises a seat element (self-sealing plug, 36) configured to hold a sealing element (figure 2).

Regarding Claim 10, Sorenson in view of Puhasmagi teaches the adjustable cannulation assembly of claim 15.  Sorenson further discloses wherein an axis defined by the side inflow branch is disposed at an acute angle relative to an axis defined by the primary branch (Figures 1-3, as the angle between branch 32 and trailing end 22 is an acute angle).

Regarding Claim 11, Sorenson in view of Puhasmagi teaches the adjustable cannulation assembly of claim 4, and Sorenson further discloses wherein the axis defined by the side inflow branch is disposed at an angle of approximately 25 degrees relative to the axis defined by the primary branch (col. 4, Ins. 13-18).

Regarding Claim 12, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson further teaches wherein an axis defined by the outflow branch (22) is parallel to an axis defined by the primary branch (16) (figure 1-4).

Regarding Claim 13, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson discloses the claimed invention except for wherein a diameter of the side inflow branch is smaller than a diameter of the outflow branch.  It would have been an obvious matter of design choice to change the diameter of the side inflow branch, since such a modification would have involved  a mere  change  in the  size  of  a component.  A change in dimension is generally  recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In addition, Sorenson teaches that the external diameter of cannula 38 is less that the internal diameter of the cannula 14 in order for blood to flow easily therebetween so it would be obvious to decrease the diameter of the inflow branch 32. 

Regarding Claim 14, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson discloses the claimed invention except for wherein a diameter of the side inflow branch is smaller than a diameter of the primary branch.  It would have been an obvious matter of design choice to change the diameter of the side inflow branch, since such a modification would have involved  a mere  change  in the  size  of  a component.  A change in dimension is generally  recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In addition, Sorenson teaches that the external diameter of cannula 38 is less that the internal diameter of the cannula 14 in order for blood to flow easily therebetween so it would be obvious to decrease the diameter of the inflow branch 32. 

Regarding Claim 38, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson teaches wherein at least a portion of the portion of the inner cannula (28) disposed within the interior portion of the outer cannula (14) is axially aligned with the outer cannula (figure 1 and 4).


Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (EP0000831) in view of Puhasmagi (US9233230) as applied to claim 15 above, and further view of Anderson (AU 2016219664 B2).
	Regarding Claim 6 and 8, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson fails to teach the side inflow branch further comprises helical threading on a portion of an inner circumference.  Anderson teaches an adjustable syringe assembly for fluid inflow and outflow (abstract) in which the inflow branch (39) further comprises helical threading on a portion of an outer circumference (helical threads, annotated figure 25) and a cap (200 and 86) that has helical threads (Helical threads, annotated figure 24) on the inner circumference (figure 24).  Anderson discloses the claimed  invention except for the threads are on the inside of the cap and on the outside of the inflow branch.  It would have been obvious  to one having ordinary skill in the art at the time the invention was made to change the location of the helical threads since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ  70, and the twisting mechanism to engage the threads would function the same way. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inflow branch of Sorenson in view of Puhasmagi to include helical threading on a portion of an inner circumference similar to that disclosed by Anderson so that the cannula may be adjustable by rotation and that the cap may engage the threading of the inflow branch without having to move the inflow branch.

    PNG
    media_image1.png
    562
    538
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    435
    524
    media_image2.png
    Greyscale



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (EP0000831) in view of Puhasmagi (US9233230) and Anderson (AU 2016219664 B2) as applied to claim 8 above, and further view of Garrison (US PGPUB 2020/0215306).
Regarding Claim 9, Sorenson in view of Puhasmagi and Anderson teach the adjustable cannulation assembly of claim 8. Sorenson, Puhasmagi and Anderson fail to explicitly disclose that the cap further comprises apertures. Garrison is in the field of intravascular access systems (Abstract), and teaches a cannulation assembly that includes an obturator cap (proximal extension 210, Fig. 1) that has apertures (suture eyelets 233, Fig 1) (paragraph 0060).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the obturator cap of Sorenson in view of Puhasmagi and Anderson to further include an eccentric opening, as taught by Garrison. the motivation being that such a configuration provides means to secure the assembly to the patient to reduce the risk of dislodgement during the case (Garrison, Para. (0060]).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (EP0000831) in view of Puhasmagi (US9233230) as applied to claim 15 above, and further view of Burkhoff (WO 2017027414 A1).
Regarding Claim 37, Sorenson in view of Puhasmagi teaches the adjustable cannulation coupler assembly of claim 15. Sorenson and Puhasmagi fail to teach wherein the inner cannula is axially displaced relative to the outer cannula.  Burkhoff  teaches a cannula and kit for improving venous blood flow into the pulmonary arteries (paragraph 0002) wherein the inner cannula (11) is axially displaceable relative to the outer cannula (inserter sheath, 14)(figure 11) (paragraph 0049) .  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula alignment of Sorenson in view of   Puhasmagi so that the inner cannula is axially displaces  similar to that disclosed by Burkhoff so that the cannula includes room for outflow (Burkhoff, paragraph 0049). 	

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-7008395-B1, US-20190247643-A1, US-20140025037-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781